Trippe, Judge.
As the testimony before the chancellor at the hearing for the injunction ivas very conflicting, and as that offered by complainants was sufficient to show that there was no abuse *542of discretion in granting the writ, we affirm the judgment allowing the injunction. But we think that plaintiff in error lias, under the admitted facts the case, certain rights which should be protected. He is certainly entitled to a hearing before a jury on the bill, so that it may be determined whether his judgment shall not stand, as it has been rendered, with all his rights under it. One of these would be to use it as evidence of assets in the hands of the administrators on the trial of his suit on their bond. If a decree should be given in his favor, then the way would be easy in the action at law. Or, if he desire, he may proceed to a trial of his suit on the bond, and use his judgment as evidence of his debt, and as having preference over other debts of which the administrators did not have notice at the time it was rendered. But whilst the bill is pending and the injunction remains, the judgment is not conclusive evidence of assets in the hands of the administrators, at least cannot be used for that purpose on the trial of the case at law.
It has accordingly been so ordered in the judgment.